Exhibit 10.63 SECOND AMENDMENT TO LEASE THIS SECOND AMENDMENT TO LEASE ("Amendment") is made as of the 23rd day of April, 2008, by and between PRINCIPAL LIFE INSURANCE COMPANY, an Iowa corporation, successor in interest to Valley CentreI, L.L.C., a Washington limited liability company ("Landlord"), and UNITED NATURAL FOODS, INC., a Delaware corporation ("Tenant"). RECITALS A.Landlord and Tenant entered into a Lease Agreement dated August 3, 1998, as amended by the First Amendment to Lease dated July 6, 1999 (the "Lease"), for certain premises located at 22 30th Street NE, Suite 102, Auburn, Washington 98002 (the "Premises"), which is 204,804 square feet, comprised of 187,872 square feet on the ground floor and 16,932 square feet on the mezzanine, as more fully described in the Lease; and B.The Lease expires March 31, 2009; and C.Landlord and Tenant desire to extend the Term of the Lease, expand the Premises, and adjust the Base Rent Schedule and Lessee’s Share of Operating Expenses, Tax Expenses & Common Utility Expenses under the terms and conditions set forth below. AMENDMENT NOW, THEREFORE, in consideration of the covenants and agreements contained herein, the parties hereby mutually agree as follows: 1. Extension of Term. The Term of the Lease shall be extended for an additional period of one hundred twenty-five (125) months from April 1, 2009 through August 31, 2019. 2. Expansion of Premises. Effective June 1, 2009 (the “Expansion Commencement Date”), the Premises shall be expanded to include the adjacent 154,128 square feet, located at 22 30th Street NE, Suite 109, Auburn, WA 98002 (the “Expansion Space”). As of the Expansion Commencement Date, the total Premises shall be 358,932 square feet, comprised of 342,000 on the ground floor and 16,932 square feet on the mezzanine, as shown on Exhibit A attached hereto. If Landlord cannot deliver possession of the Expansion Space on the Expansion Commencement Date, Landlord shall not be subject to any liability nor shall the validity of this Amendment be affected; provided, however, that Tenant's obligation to pay Base Rent, Operating Expenses, Tax Expenses and Common Utility Expenses with respect to the Expansion Space shall not commence until the date possession of the Expansion Space is tendered. In the event that Landlord permits Tenant to occupy the Expansion Space prior to the Expansion Commencement Date, such occupancy shall be subject to all the provisions of this Amendment and the Lease. Notwithstanding anything to the contrary contained in this Amendment, if Landlord cannot deliver possession of the Expansion Space by December 1, 2009, Tenant shall have the right to terminate the Lease. 3. Tenant’s Share. As of the Expansion Commencement Date, Lessee’s Share of Building Operating Expenses, Building Tax Expenses, and Building Common Utility Expenses shall be 100%. Also as of the Expansion Commencement Date, Lessee’s Share of Park Operating Expenses, Park Tax Expenses, and Park Common Utility Expenses shall be 31.54%. 4. Base Rent Schedule. The Base Rent Schedule shall be amended as follows: April 1, 2009 – May 31, 2009: $74,955.00 per month June 1, 2009 – August 31, 2009: $0.00 per month Sept. 1, 2009 – May 31, 2011: $128,720.00 per month June 1, 2011 – May 31, 2013: $136,443.00 per month June 1, 2013 – May 31, 2015: $144,630.00 per month June 1, 2015 – May 31, 2017: $153,308.00 per month June 1, 2017 – August 31, 2019: $162,506.00 per month -1- 5. Tenant Improvement Allowance. Tenant shall be entitled to a one-time tenant improvement allowance (the “Tenant Improvement Allowance”) in the amount of up to, but not to exceed Eighty Thousand Dollars ($80,000.00). In no event shall Landlord be obligated to make disbursements pursuant to this Paragraph 5 in a total amount which exceeds the Tenant Improvement Allowance and in no event shall the Tenant Improvement Allowance be utilized for any trade fixtures, furniture or equipment (including freezers or coolers) of Tenant.
